Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

by and among

EQUITY BANCSHARES, INC.,

and

EACH OF THE INVESTORS LISTED ON THE SIGNATURE PAGES HERETO

Dated as of December 19, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

RESALE SHELF REGISTRATION

     1   

Section 1.1

 

Resale Shelf Registration Statement

     1   

Section 1.2

 

Effectiveness Period

     1   

Section 1.3

 

Subsequent Shelf Registration Statement

     1   

Section 1.4

 

Supplements and Amendments

     2   

Section 1.5

 

Underwritten Offering

     2   

Section 1.6

 

Take-Down Notice

     3   

ARTICLE II

 

ADDITIONAL PROVISIONS REGARDING REGISTRATION RIGHTS

     3   

Section 2.1

 

Registration Procedures

     3   

Section 2.2

 

Suspension

     6   

Section 2.3

 

Expenses of Registration

     6   

Section 2.4

 

Information by Purchasers

     6   

Section 2.5

 

Rule 144 Reporting

     7   

ARTICLE III

 

INDEMNIFICATION

     8   

Section 3.1

 

Indemnification by Company

     8   

Section 3.2

 

Indemnification by Purchasers

     8   

Section 3.3

 

Notification

     9   

Section 3.4

 

Contribution

     10   

ARTICLE IV

 

MISCELLANEOUS

     10   

Section 4.1

 

Termination of Registration Rights

     10   

Section 4.2

 

Successors and Assigns

     10   

Section 4.3

 

Notices

     10   

Section 4.4

 

Governing Law

     11   

Section 4.5

 

Submission to Jurisdiction; Venue; Waiver of Trial by Jury

     11   

Section 4.6

 

Equitable Relief

     11   

Section 4.7

 

Severability

     12   

Section 4.8

 

Entire Agreement

     12   

Section 4.9

 

No Third Party Beneficiaries

     12   

Section 4.10

 

Headings; Interpretation

     12   

Section 4.11

 

Expenses

     12   

Section 4.12

 

Amendments and Waivers

     12   

Section 4.13

 

Counterparts

     13   

 

-i-



--------------------------------------------------------------------------------

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
December 19, 2016, by and among EQUITY BANCSHARES, INC., a Kansas corporation
(the “Company”), and each of the investors listed on the signature pages hereto
(collectively, together with their respective successors and assigns, the
“Purchasers” and each, a “Purchaser”). Capitalized terms used but not defined
elsewhere herein are defined in Exhibit A.

WHEREAS, the Company and the Purchasers are parties to that certain Securities
Purchase Agreement, dated as of December 19, 2016 (the “Securities Purchase
Agreement”), pursuant to which the Company and the selling stockholders named
therein (the “Selling Stockholders”) are selling to the Purchasers, and the
Purchasers are purchasing from the Company and the Selling Stockholders, an
aggregate of 1,090,000 shares of the Class A common stock, par value $0.01 per
share (“Common Stock”), of the Company in reliance on one or more exemptions
from registration under the Securities Act and other requirements thereunder.

WHEREAS, as a condition to the obligations of the Company and the Purchasers
under the Securities Purchase Agreement, the Company and the Purchasers are
entering into this Agreement for the purpose of granting certain registration
and other rights to the Purchasers:

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Resale Shelf Registration

Section 1.1    Resale Shelf Registration Statement. Subject to the other
applicable provisions of this Agreement, the Company shall use its commercially
reasonable efforts to prepare and file within 30 days after the date hereof a
registration statement covering the sale or distribution from time to time by
the Purchasers, on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act, of all of the Registrable Securities on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, then such registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
the Purchasers in accordance with any reasonable method of distribution elected
by the Purchasers) (the “Resale Shelf Registration Statement”) and shall use its
commercially reasonable efforts to cause such Resale Shelf Registration
Statement to be declared effective by the SEC as promptly as is reasonably
practicable after the filing thereof

Section 1.2    Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be continuously effective and usable until such time as there are no longer
any Registrable Securities (the “Effectiveness Period”).

Section 1.3    Subsequent Shelf Registration Statement. If any Shelf
Registration Statement ceases to be effective under the Securities Act for any
reason at any time during the Effectiveness Period, the Company shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
cause such Shelf Registration Statement to again become effective under the
Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration Statement), and shall
use its commercially reasonable efforts to as promptly as is reasonably
practicable amend such Shelf Registration Statement in a manner reasonably
expected to

 

1



--------------------------------------------------------------------------------

result in the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement or file an additional registration statement (a
“Subsequent Shelf Registration Statement”) for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Purchasers thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof, and (b) keep such Subsequent
Shelf Registration Statement continuously effective and usable until the end of
the Effectiveness Period. Any such Subsequent Shelf Registration Statement shall
be a registration statement on Form S-3 to the extent that the Company is
eligible to use such form. Otherwise, such Subsequent Shelf Registration
Statement shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Purchasers in
accordance with any reasonable method of distribution elected by the Purchasers.

Section 1.4    Supplements and Amendments. The Company shall supplement and
amend any Shelf Registration Statement if required by the Securities Act or the
rules, regulations or instructions applicable to the registration form used by
the Company for such Shelf Registration Statement.

Section 1.5    Underwritten Offering

(a)    Subject to any applicable restrictions on transfer in the Securities
Purchase Agreement or otherwise, the Purchasers may, after the Resale Shelf
Registration Statement becomes effective, deliver a written notice to the
Company (the “Underwritten Offering Notice”) specifying that the sale of some or
all of the Registrable Securities subject to the Shelf Registration Statement,
is intended to be conducted through an underwritten offering (the “Underwritten
Offering”); provided, however, that the Purchasers may not, without the
Company’s prior written consent, (i) launch an Underwritten Offering the
anticipated gross proceeds of which shall be less than $5,000,000 (unless the
Purchasers are proposing to sell all of their remaining Registrable Securities),
(ii) launch more than two (2) Underwritten Offerings at the request of the
Purchasers within any three-hundred sixty-five (365) day-period or (iii) launch
an Underwritten Offering during any of the Company’s regular quarterly blackout
periods applicable to directors and officers under the Company’s policies in
existence from time to time.

(b)    In the event of an Underwritten Offering, the Company shall select the
managing underwriter(s) to administer the Underwritten Offering; provided that
the choice of such managing underwriter(s) shall be subject to the consent of
the Purchaser, which is not to be unreasonably withheld. The Company and the
Purchasers participating in an Underwritten Offering will enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such offering.

(c)    If the managing underwriter or underwriters advise the Company and the
Purchasers in writing that in its or their good faith opinion the number of
Registrable Securities (and, if permitted hereunder, other securities requested
to be included in such offering) exceeds the number of securities which can be
sold in such offering in light of market conditions or is such so as to
adversely affect the success of such offering, the Company will include in such
Underwritten Offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority: (i) first, the Registrable
Securities of the Purchasers and to the holders of any of shares of Common Stock
registered on the applicable Shelf Registration Statement (“Other Stockholders”)
that have requested to participate in such Underwritten Offering, allocated pro
rata among such

 

2



--------------------------------------------------------------------------------

Purchasers and Other Stockholders on the basis of the percentage of the
Registrable Securities requested to be included in such offering by such
Purchasers and Other Stockholders, and (ii) second, any other securities of the
Company that have been requested to be so included.

Section 1.6    Take-Down Notice. Subject to the other applicable provisions of
this Agreement, at any time that any Shelf Registration Statement is effective,
if the Purchasers deliver a notice to the Company (a “Take-Down Notice”) stating
that it intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Shelf Registration Statement (a
“Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall amend, subject to the
other applicable provisions of this Agreement or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.

ARTICLE II

Additional Provisions Regarding Registration Rights

Section 2.1    Registration Procedures. Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Article I, the Company will:

(a)    prepare and promptly file with the SEC a registration statement with
respect to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby, in accordance with the applicable provisions
of this Agreement;

(b)    prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to keep
such registration statement effective for the period specified in paragraph
(a) above and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement in
accordance with the Purchasers’ indented method of distribution set forth in
such registration statement for such period;

(c)    furnish to the Purchasers’ legal counsel copies of the registration
statement and the prospectus included therein (including each preliminary
prospectus) proposed to be filed and provide such legal counsel a reasonable
opportunity to review and comment on such registration statement;

(d)    if requested by the managing underwriter or underwriters, if any, or the
Purchasers, promptly include in any prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters, if any,
or the Purchasers may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
prospectus supplement or post-effective amendment as soon as reasonably
practicable after the Company has received such request; provided, however, that
the Company shall not be required to take any actions under this
Section 2.1(d) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;

(e)    in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Purchasers and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Purchasers or such
underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;

 

3



--------------------------------------------------------------------------------

(f)    as promptly as reasonably practicable notify the Purchasers at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act or of the Company’s discovery of the occurrence of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing, and, subject to Section 2.2, at the request of the Purchasers, prepare
as promptly as is reasonably practicable and furnish to the Purchasers a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;

(g)    use commercially reasonable efforts to register and qualify (or exempt
from such registration or qualification) the securities covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested in
writing by the Purchasers; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdictions where it would not otherwise be required to
qualify but for this subsection or (ii) take any action that would subject it to
general service of process in any such jurisdictions;

(h)    in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into an underwriting agreement in accordance
with the applicable provisions of this Agreement;

(i)    in connection with an Underwritten Offering, the Company shall cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by such offering (including participation
in “road shows” or other similar marketing efforts);

(j)    use commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion dated such date
of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, and
(iii) a letter dated such date from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters;

(k)    use commercially reasonable efforts to list the Registrable Securities
covered by such registration statement with any securities exchange on which the
Common Stock is then listed;

(l)    provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

 

4



--------------------------------------------------------------------------------

(m)    in connection with a customary due diligence review, make available for
inspection by the Purchasers, any underwriter participating in any such
disposition of Registrable Securities, if any, and any counsel or accountants
retained by the Purchasers or underwriter (collectively, the “Offering
Persons”), at the offices where normally kept, during reasonable business hours,
all financial and other records, pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the officers, directors and
employees of the Company and its subsidiaries to supply all information and
participate in customary due diligence sessions in each case reasonably
requested by any such representative, underwriter, counsel or accountant in
connection with such Registration Statement; provided, however, that any
information that is not generally publicly available at the time of delivery of
such information shall be kept confidential by such Offering Persons unless
(i) disclosure of such information is required by court or administrative order
or in connection with an audit or examination by, or a blanket document request
from, a regulatory or self-regulatory authority, bank examiner or auditor,
(ii) disclosure of such information, in the opinion of the counsel of the
Offering Persons, is required by law or applicable legal process (including in
connection with the offer and sale of securities pursuant to the rules and
regulations of the SEC), (iii) such information is or becomes generally
available to the public other than as a result of a non-permitted disclosure or
failure to safeguard by such Offering Persons in violation of this Agreement or
(iv) such information (A) was known to such Offering Persons (prior to its
disclosure by the Company) from a source other than the Company when such source
was not bound by any contractual, legal or fiduciary obligation of
confidentiality to the Company with respect to such information, (B) becomes
available to the Offering Persons from a source other than the Company when such
source is not bound by any contractual, legal or fiduciary obligation of
confidentiality to the Company with respect to such information or (C) was
developed independently by the Offering Persons or their respective
representatives without the use of, or reliance on, information provided by the
Company. In the case of a proposed disclosure pursuant to (i) or (ii) above,
such Person shall be required to give the Company written notice of the proposed
disclosure prior to such disclosure (except in the case of (ii) above when a
proposed disclosure was or is to be made in connection with a registration
statement or prospectus under this Agreement and except in the case of clause
(i) above when a proposed disclosure is in connection with a routine audit or
examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor);

(n)    cooperate with the Purchasers and each underwriter or agent participating
in the disposition of Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA; and

(o)    as promptly as is reasonably practicable notify the Purchasers (i) when
the prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
other federal or state governmental authority for amendments or supplements to
such registration statement or related prospectus or to amend or to supplement
such prospectus or for additional information, (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of such registration statement or
the initiation of any proceedings for such purpose, (iv) if at any time the
Company has reason to believe that the representations and warranties of the
Company contained in any agreement contemplated by Section 2.1(f) above relating
to any applicable offering cease to be true and correct or (v) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose.

 

5



--------------------------------------------------------------------------------

The Purchasers agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.1(f), 2.1(o)(ii) or
2.1(o)(iii), the Purchasers shall discontinue, and shall cause each Purchaser to
discontinue, disposition of any Registrable Securities covered by such
registration statement or the related prospectus until receipt of the copies of
the supplemented or amended prospectus, which supplement or amendment shall,
subject to the other applicable provisions of this Agreement, be prepared and
furnished as soon as reasonably practicable, or until the Purchasers are advised
in writing by the Company that the use of the applicable prospectus may be
resumed, and have received copies of any amended or supplemented prospectus or
any additional or supplemental filings which are incorporated, or deemed to be
incorporated, by reference in such prospectus (such period during which
disposition is discontinued being an “Interruption Period”) and, if requested by
the Company, the Purchasers shall use commercially reasonable efforts to return,
and cause the Purchasers to return, to the Company all copies then in their
possession, of the prospectus covering such Registrable Securities at the time
of receipt of such request. As soon as practicable after the Company has
determined that the use of the applicable prospectus may be resumed, the Company
will notify the Purchasers thereof. In the event the Company invokes an
Interruption Period hereunder and in the reasonable discretion of the Company
the need for the Company to continue the Interruption Period ceases for any
reason, the Company shall, as soon as reasonably practicable, provide written
notice to the Purchasers that such Interruption Period is no longer applicable.

Section 2.2    Suspension. (a) The Company shall be entitled, on one
(1) occasion in any one-hundred eighty (180) day period, for a period of time
not to exceed ninety (90) days in the aggregate in any twelve (12) month period,
to (x) defer any registration of Registrable Securities and shall have the right
not to file and not to cause the effectiveness of any registration covering any
Registrable Securities, (y) suspend the use of any prospectus and registration
statement covering any Registrable Securities and (z) require the Purchasers to
suspend any offerings or sales of Registrable Securities pursuant to a
registration statement, if the Company delivers to the Purchasers a certificate
signed by an executive officer certifying that such registration and offering
would (i) require the Company to make an Adverse Disclosure or (ii) materially
interfere with any bona fide material financing, acquisition, disposition,
corporate event or other similar transaction involving the Company or any of its
subsidiaries then under consideration. Such certificate shall contain a
statement of the reasons for such suspension and an approximation of the
anticipated length of such suspension. The Purchasers shall keep the information
contained in such certificate confidential subject to the same terms set forth
in Section 2.1(m). If the Company defers any registration of Registrable
Securities in response to a Underwritten Offering Notice or requires the
Purchasers or the Purchasers to suspend any Underwritten Offering, the
Purchasers shall be entitled to withdraw such Underwritten Offering Notice and
if they do so, such request shall not be treated for any purpose as the delivery
of an Underwritten Offering Notice pursuant to Section 1.5.

Section 2.3    Expenses of Registration. All Registration Expenses incurred in
connection with any registration pursuant to Article I shall be borne by the
Company. All Selling Expenses relating to securities registered on behalf of the
Purchasers shall be borne by the Purchasers included in such registration.

Section 2.4    Information by Purchasers. The Purchaser of Registrable
Securities included in any registration shall, and the Purchasers shall cause
such Purchaser to, furnish to the Company such information regarding such
Purchaser and their Affiliates, the Registrable Securities held by them and the
distribution proposed by such Purchaser and their Affiliates as the Company or
its representatives may reasonably request and as shall be required in
connection with any registration, qualification or compliance referred to in
this Agreement. It is understood and agreed that the obligations of the Company
under Article I are conditioned on the timely provisions of the foregoing
information by

 

6



--------------------------------------------------------------------------------

such Purchaser and, without limitation of the foregoing, will be conditioned on
compliance by such Purchaser with the following:

(a)    such Purchaser will, and will cause their respective Affiliates to,
cooperate with the Company in connection with the preparation of the applicable
registration statement and prospectus and, for so long as the Company is
obligated to keep such registration statement effective, such Purchaser will and
will cause their respective Affiliates to, provide to the Company, in writing
and in a timely manner, for use in such registration statement (and expressly
identified in writing as such), all information regarding themselves and their
respective Affiliates and such other information as may be required by
applicable law to enable the Company to prepare or amend such registration
statement, any related prospectus and any other documents related to such
offering covering the applicable Registrable Securities owned by such Purchaser
and to maintain the currency and effectiveness thereof;

(b)    during such time as such Purchaser and their respective Affiliates may be
engaged in a distribution of the Registrable Securities, such Purchaser will,
and they will cause their Affiliates to, comply with all laws applicable to such
distribution, including Regulation M promulgated under the Exchange Act, and, to
the extent required by such laws, will, and will cause their Affiliates to,
among other things (i) not engage in any stabilization activity in connection
with the securities of the Company in contravention of such laws;
(ii) distribute the Registrable Securities acquired by them solely in the manner
described in the applicable registration statement and (iii) if required by
applicable law, cause to be furnished to each agent or broker-dealer to or
through whom such Registrable Securities may be offered, or to the offeree if an
offer is made directly by such Purchaser or their respective Affiliates, such
copies of the applicable prospectus (as amended and supplemented to such date)
and documents incorporated by reference therein as may be required by such
agent, broker-dealer or offeree;

(c)    such Purchaser shall, and they shall cause their respective Affiliates
to, (i) permit the Company and its representatives to examine such documents and
records and will supply in a timely manner any information as they may be
reasonably requested to provide in connection with the offering or other
distribution of Registrable Securities by such Purchaser and (ii) execute,
deliver and perform under any agreements and instruments reasonably requested by
the Company or its representatives to effectuate such registered offering,
including opinions of counsel and questionnaires; and

(d)    on receipt of any notice from the Company of the occurrence of any of the
events specified in Section 2.1(f) or clauses (ii) or (iii) of Section 2.1(o),
or that otherwise requires the suspension by such Purchaser and their respective
Affiliates of the offering, sale or distribution of any of the Registrable
Securities owned by such Purchaser, such Purchasers shall, and they shall cause
their respective Affiliates to, cease offering, selling or distributing the
Registrable Securities owned by such Purchaser until the offering. sale and
distribution of the Registrable Securities owned by such Purchaser may
recommence in accordance with the terms hereof and applicable law.

Section 2.5    Rule 144 Reporting. With a view to making available the benefits
of Rule 144 to the Purchasers, the Company agrees that, for so long as a
Purchaser owns Registrable Securities, the Company will use its commercially
reasonable efforts to:

(a)    make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement; and

 

7



--------------------------------------------------------------------------------

(b)    so long as a Purchaser owns any Restricted Securities, furnish to the
Purchaser upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act.

ARTICLE III

Indemnification

Section 3.1    Indemnification by Company. To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities covered by a
registration statement or prospectus, or as to which registration, qualification
or compliance under applicable “blue sky” laws has been effected pursuant to
this Agreement, indemnify and hold harmless each Purchaser, each Purchaser’s
current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees, and each Person
controlling such Purchaser within the meaning of Section 15 of the Securities
Act and such Purchaser’s current and former officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees,
and each underwriter thereof, if any, and each Person who controls any such
underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Company Indemnified Parties”), from and against any and all
expenses, claims, losses, damages, costs (including costs of preparation and
reasonable attorney’s fees and any legal or other fees or expenses actually
incurred by such party in connection with any investigation or proceeding),
judgments, fines, penalties, charges, amounts paid in settlement and other
liabilities, joint or several, (or actions in respect thereof) (collectively,
“Losses”) to the extent arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, preliminary prospectus, offering circular, “issuer free
writing prospectus” (as such term is defined in Rule 433 under the Securities
Act) or other document, in each case related to such registration statement, or
any amendment or supplement thereto, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, or any violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rules or
regulations thereunder applicable to the Company and (without limiting the
preceding portions of this Section 3.1), the Company will reimburse each of the
Company Indemnified Parties for any reasonable and documented out-of-pocket
legal expenses and any other reasonable and documented out-of-pocket expenses
actually incurred in connection with investigating, defending or, subject to the
last sentence of this Section 3.1, settling any such Losses or action, as such
expenses are incurred; provided that the Company’s indemnification obligations
shall not apply to amounts paid in settlement of any Losses or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to a Purchaser in any such case for any such Losses or action to the
extent that it arises out of or is based upon a violation or alleged violation
of any state or federal law (including any claim arising out of or based on any
untrue statement or alleged untrue statement or omission or alleged omission in
the registration statement or prospectus) which occurs in reliance upon and in
conformity with written information regarding such Purchaser furnished to the
Company by such Purchaser or its authorized representatives expressly for use in
connection with such registration by or on behalf of any Purchaser.

Section 3.2    Indemnification by Purchasers. To the extent permitted by
applicable law, each Purchaser will, if Registrable Securities held by such
Purchaser are included in the securities as to which registration or
qualification or compliance under applicable “blue sky” laws is being effected,
indemnify, severally and not jointly with any other Purchasers, the Company,
each of its representatives, each Person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Purchaser Indemnified Parties”), against all Losses (or
actions in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,

 

8



--------------------------------------------------------------------------------

“issuer free writing prospectus” or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
of the Purchaser Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Purchaser furnished to the Company by such Purchaser or its
authorized representatives and stated to be specifically for use therein;
provided, however, that in no event shall any indemnity under this
Section 3.2 payable by any Purchaser exceed an amount equal to the net proceeds
received by such Purchaser in respect of the Registrable Securities sold
pursuant to the registration statement. The indemnity agreement contained in
this Section 3.2 shall not apply to amounts paid in settlement of any loss,
claim, damage, liability or action if such settlement is effected without the
prior written consent of the applicable Purchaser (which consent shall not be
unreasonably withheld or delayed).

Section 3.3    Notification. If any Person shall be entitled to indemnification
under this Article III (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such claim or litigation, with counsel reasonably
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party will not (so long as it shall continue to have the right
to defend, contest, litigate and settle the matter in question in accordance
with this paragraph) be liable to such Indemnified Party hereunder for any legal
expenses and other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
litigation, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless the Indemnifying Party shall have failed within a
reasonable period of time to assume such defense and the Indemnified Party is or
would reasonably be expected to be materially prejudiced by such delay. The
failure of any Indemnified Party to give notice as provided herein shall relieve
an Indemnifying Party of its obligations under this Article III only to the
extent that the failure to give such notice is materially prejudicial or harmful
to such Indemnifying Party’s ability to defend such action. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
prior written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article III shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article III shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.

 

9



--------------------------------------------------------------------------------

Section 3.4    Contribution. If the indemnification provided for in this Article
III is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article III, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party or such Indemnified Party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent any such action,
statement or omission. The Company and the Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 3.4 was determined
solely upon pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding sentence of this Section 3.4. Notwithstanding the foregoing, the
amount each Purchaser or any Purchaser will be obligated to contribute pursuant
to this Section 3.4 will be limited to an amount equal to the net proceeds
received by such Purchaser in respect of the Registrable Securities sold
pursuant to the registration statement which gives rise to such obligation to
contribute. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

ARTICLE IV

Miscellaneous

Section 4.1    Termination of Registration Rights. This Agreement to register
securities under Article I for sale under the Securities Act shall terminate on
the earliest to occur of (i) with respect to any particular Purchaser, upon the
date upon which such Purchaser no longer holds any Registrable Securities, and
(ii) the third anniversary of the effective date of the Registration Statement
filed pursuant to Section 1.1. Notwithstanding any termination of this Agreement
pursuant to this Section 4.1, the parties’ rights and obligations under Article
III hereof shall continue in full force and effect in accordance with their
respective terms.

Section 4.2    Successors and Assigns. The parties’ rights under this Agreement
may not be assigned by any party hereto without the prior written consent of the
other parties hereto. The parties’ duties under this Agreement may not be
delegated by any party hereto without the prior written consent of the other
parties hereto. The provisions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties hereto

Section 4.3    Notices. Any notice or request required or permitted to be
delivered under this Agreement shall be given in writing and shall be deemed
effectively given (a) if given by personal delivery, upon actual delivery;
(b) if given by facsimile, upon receipt of confirmation of a completed
transmittal; (c) if given by mail, upon the earlier of (i) actual receipt of
such notice by the intended recipient; or (ii) three business days after such
notice is deposited in first class mail, postage prepaid; and (d) if by an
internationally recognized overnight courier, one business day after delivery to
such courier for overnight delivery. All notices to the Company shall be
addressed to the address below and all notices to any Purchaser shall be
addressed to the address listed on such Purchaser’s signature page hereto, or at
such other address as the parties hereto may designate by ten days’ advance
written notice to the other parties:

If the Company:

Equity Bancshares, Inc.

7701 East Kellogg Drive, Suite 300

Wichita, Kansas 67207

Attention: Brad S. Elliott

Facsimile: (316) 681-0839

 

10



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice to the Company):

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention: Michael G. Keeley, Esq.

Facsimile: (214) 855-8200

If to a Purchaser:

[See signature pages hereto]

Section 4.4    Governing Law. This Agreement shall be governed in all respects
by the Laws of the State of Kansas without regard to choice of Law or principles
that could require the application of the Laws of any other jurisdiction

Section 4.5    Submission to Jurisdiction; Venue; Waiver of Trial by Jury. Each
party agrees that it will bring any action or proceeding in respect of any claim
arising out of or related to this Agreement or the transactions contemplated
hereby exclusively in any federal or state court of competent jurisdiction
located in the State of Kansas (the “Chosen Courts”), and, solely in connection
with claims arising under this Agreement or the transactions that are the
subject of this Agreement, (i) irrevocably submits to the exclusive jurisdiction
of the Chosen Courts, (ii) waives any objection to laying venue in any such
action or proceeding in the Chosen Courts, (iii) waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
party and (iv) agrees that service of process upon such party in any such action
or proceeding will be effective if notice is given in accordance with
Section 4.3. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION 4.5.

Section 4.6    Equitable Relief. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an

 

11



--------------------------------------------------------------------------------

injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of competent
jurisdiction, this being in addition to any other remedy to which they are
entitled at Law or in equity. Additionally, each party hereto irrevocably waives
any defense based on adequacy of any other remedy, whether at Law or in equity,
that might be asserted as a bar to the remedy of specific performance of any of
the terms or provisions hereof or injunctive relief in any action brought
therefor.

Section 4.7    Severability. If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be
declared by any court of competent jurisdiction to be invalid, illegal, void, or
unenforceable in any respect, all other provisions of this Agreement, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid, illegal, void, or unenforceable, shall
nevertheless remain in full force and effect and will in no way be affected,
impaired, or invalidated thereby. Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void, or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible to the fullest extent permitted by Law in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the greatest
extent possible.

Section 4.8    Entire Agreement. This Agreement and the Securities Purchase
Agreement constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and supersede all prior written, and prior
and contemporaneous oral, agreements and understandings between the parties with
respect to the subject matter hereof.

Section 4.9    No Third Party Beneficiaries. Nothing in this Agreement (implied
or otherwise) is intended to confer upon any person other than the parties
hereto, or their respective successors and permitted assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement.

Section 4.10    Headings; Interpretation. All headings and subheadings used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. The words “include,” “includes,” and
“including” will be deemed to be followed by the phrase “without limitation.”
The meanings given to terms defined herein will be equally applicable to both
the singular and plural forms of such terms. Unless expressly provided to the
contrary, the word “or” is not exclusive and “hereunder,” “hereof,” “herein” and
words of similar import are references to this Agreement as a whole and not any
particular section or other provision of this Agreement. Whenever the context
may require, any pronoun includes the corresponding masculine, feminine, and
neuter forms. All references to “dollars” or “$” will be deemed references to
the lawful money of the United States of America. Further, the parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any provisions of this Agreement. All
annexes attached hereto are hereby incorporated herein by reference and made a
part hereof.

Section 4.11    Expenses. Except as set forth in Section 2.3, all fees, costs,
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including accounting and legal fees, shall be paid by the
party incurring such expenses.

Section 4.12    Amendments and Waivers. No term of this Agreement may be amended
or modified without the prior written consent of each party hereto. No provision
of this Agreement may be waived except in a writing executed and delivered by
the party against whom such waiver is sought to be enforced.

 

12



--------------------------------------------------------------------------------

Section 4.13    Counterparts. This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile or in electronic
format (e.g., “PDF”), each of which may be executed by less than all parties
hereto, each of which shall be enforceable against the parties hereto actually
executing such counterparts, and all of which together shall constitute one
instrument.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

COMPANY: EQUITY BANCSHARES, INC. By:  

 

Name:   Brad S. Elliott Title:   Chairman and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

(Name of Purchaser) By:  

 

Name:  

 

Title:  

 

Address for Notice:

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1. The following capitalized terms have the meanings indicated:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.

“Affiliates” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 promulgated under the
Exchange Act; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by law to be
closed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Law” means any applicable federal, state, local, foreign, or other law,
statute, regulation, rule, ordinance, code, convention, directive, order,
judgment, or other legal requirement of any foreign governmental authority, the
United States of America, any state of the United States of America, and any
political subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court, or other
tribunal, having jurisdiction over any Purchaser, the Company, any of the
Company’s subsidiaries, or their respective properties.

“Person” shall mean any individual, corporation, trust, unincorporated
organization, Governmental Authority, or any other form of entity.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

“Registration Expenses” means all expenses incurred by the Company in complying
with Article I, including all registration, qualification, listing and filing
fees, printing expenses, escrow fees, and fees and disbursements of counsel for
the Company, blue sky fees and expenses; provided, however, that Registration
Expenses shall not be deemed to include any Selling Expenses.

“Registrable Securities” means, as of any date of determination, any shares of
the Common Stock acquired by the Purchasers, whether from the Company or the
Selling Stockholders, pursuant to the Securities Purchase Agreement, and any
other securities issued or issuable with respect to any such shares of Common
Stock by way of share split, share dividend, distribution, recapitalization,
merger, exchange,

 

A-1



--------------------------------------------------------------------------------

replacement or similar event or otherwise. As to any particular Registrable
Securities, once issued, such securities shall cease to be Registrable
Securities upon the earliest to occur of the date: (i) such securities are sold
or otherwise transferred pursuant to an effective registration statement under
the Securities Act, (ii) such securities shall have ceased to be outstanding,
(iii) such securities have been transferred in a transaction in which the
Purchaser’s rights under this Agreement are not assigned to the transferee of
the securities, and (iv) the date on which such securities become eligible for
sale under Rule 144 (or any successor rule then in effect) promulgated under the
Securities Act, without restriction thereunder and restrictive legends have been
removed from all certificates representing the applicable Registrable
Securities.

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 4.1(b) of the Securities Purchase Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Purchasers,
and the fees and expenses of any counsel to the Purchasers (other than such fees
and expenses expressly included in Registration Expenses).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

2. The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term

  

Section

Agreement

   Preamble

Chosen Courts

   Section 4.5

Common Stock

   Recitals

Company

   Preamble

Company Indemnified Parties

   Section 3.1

Effectiveness Period

   Section 1.2

Purchaser Indemnified Parties

   Section 3.2

Indemnified Party

   Section 3.3

Indemnifying Party

   Section 3.3

Interruption Period

   Section 2.1(o)

Losses

   Section 3.1

Offering Persons

   Section 2.1(m)

Other Stockholders

   Section 1.5(c)

Purchasers

   Preamble

Resale Shelf Registration Statement

   Section 1.1

Securities Purchase Agreement

   Recitals

Selling Stockholders

   Recitals

Shelf Offering

   Section 1.6

Subsequent Shelf Registration Statement

   Section 1.3

Take-Down Notice

   Section 1.6

Underwritten Offering

   Section 1.5(a)

Underwritten Offering Notice

   Section 1.5(a)

 

A-2